COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER ON MOTION FOR REHEARING EN BANC

Appellate case name:       Dornice Hart v. Anthony J. Mills

Appellate case number:     01-21-00059-CV

Trial court case number: 2004-14056

Trial court:               247th District Court of Harris County

Date motion filed:         June 28, 2021

Party filing motion:       Appellant


       It is ordered that the motion for rehearing en banc of the order striking appellant’s brief is
denied. See TEX. R. APP. P. 49.7.


Judge’s signature: /s/Sherry Radack
                   Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: July 29, 2021